Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 16, 2021

                                    No. 04-21-00164-CV

               Melissa WALLACE and Top Drawer Property Solutions, LLC,
                            Appellants /Cross-Appellee

                                             v.

                        Fidelity National Title Insurance Company,
                                  Appellee /Cross-Appellant

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI17915
                          Honorable Aaron Haas, Judge Presiding


                                      ORDER
       Appellee/Cross-Appellant’s brief was due on November 12, 2021. See TEX. R. APP. P.
38.6(b). Before the due date, Appellee/Cross-Appellant filed an unopposed first motion for an
extension of time to file the brief until December 13, 2021. See id. R. 10.5(b).
       Appellee’s motion is GRANTED. Appellee/Cross-Appellant’s brief is due on December
13, 2021.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court